—Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered July 9, 1996, convicting defendant, upon her plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing her to concurrent terms of 60 days intermittent imprisonment and 5 years probation, unanimously affirmed.
Defendant’s suppression motion was properly denied. Her *247questioning was based on a founded suspicion of criminality and her subsequent arrest for criminal trespass was supported by probable cause. The basis for the common-law inquiry included evidence that she went into a drug-prone building for which the police had a “trespass affidavit” (see, People v Kojac, 176 Misc 2d 187, 188) from the owner declaring the building to be closed to the general public, and that shortly afterward she left the building following an apparent signal from known steerers in a drug-selling operation. When confronted by police as she walked away from the building, defendant said she was visiting a friend but then either could not or would not identify the friend. This answer, together with the circumstances justifying the inquiry and defendant’s failure to give an otherwise legitimate explanation for being in the building, provided probable cause to arrest defendant for criminal trespass (see, People v Rodriguez, 159 AD2d 201, Iv denied 76 NY2d 742; Matter of Troy F., 138 AD2d 707, Iv denied 72 NY2d 804). Concur — Ellerin, P. J., Rosenberger, Andrias, Saxe and Friedman, JJ.